110 So.2d 260 (1959)
Jessie W. MABRY
v.
STATE of Alabama.
6 Div. 408.
Supreme Court of Alabama.
March 12, 1959.
Griffin & Wilson, Birmingham, for petitioner.
MacDonald Gallion, Atty. Gen., and John F. Proctor, Asst. Atty. Gen., opposed.
MERRILL, Justice.
The Attorney General has filed a motion to dismiss the petition for certiorari because it was filed too late. The record shows that the defendant's application for rehearing was overruled by the Court of Appeals on February 10, 1959. The petition for writ of certiorari was not "filed with the clerk of this court within fifteen days after the action of said court of appeals upon the said application for rehearing," as required by Supreme Court Rules, rule 39, Code 1940, Tit. 7 Appendix.
The motion to dismiss the petition must be granted. Ex parte Taylor, 211 Ala. 282, 100 So. 331; Robinson v. Beale, 219 Ala. 154, 121 So. 428; Morgan Plan Co. v. Beverly, 255 Ala. 235, 51 So.2d 179.
Petition dismissed.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ., concur.